                                                             Honorable Ricardo Martinez

                       UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON, SEATTLE

 UNITED STATES OF AMERICA,                     )
                                               ) No. CR19-203 RSM
                            Plaintiff,         )
                                               ) ORDER SEALING DEFENSE
                  v.                           ) RESPONSE
                                               )
 LUIS GUTIERREZ ROSALES,                       )
                                               )
                           Defendant.           )
                                               )

        The court, having considered the motion to seal Exhibit to the Defense Sentencing

Memorandum, and good cause being shown, orders that the exhibit may be filed under

seal.

        Ordered this 15th day of July, 2021.


                                          A
                                          RICARDO S. MARTINEZ
                                          CHIEF UNITED STATES DISTRICT JUDGE



 Presented by:

 /s/ Michael Nance, WSBA #13933
 Defense Attorney
